In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 15‐1497 
ESTATE  OF  WILLIAM  A.  MILLER, by its representatives Patrick 
T. Chassie and Linda Wilkerson, 
                                             Plaintiff‐Appellant, 

                                  v. 

HELEN J. MARBERRY and GARY ROGERS, 
                                              Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Terre Haute Division. 
    No. 2:11‐cv‐262‐JMS‐DKL — Jane Magnus‐Stinson, Chief Judge. 
                      ____________________ 

  ARGUED NOVEMBER 29, 2016 — DECIDED JANUARY 30, 2017 
               ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    EASTERBROOK, Circuit Judge. While confined at the federal 
prison in Terre Haute, Indiana, William Miller fell out of an 
upper bunk and broke his back. Contending that he should 
have been in a lower bunk, Miller seeks compensation in this 
Bivens  action.  Miller  died  in  June  2016;  the  record  does  not 
show  why.  His  estate  has  been  substituted  as  the  plaintiff, 
but we use his name to make the exposition easier to follow. 
2                                                       No. 15‐1497 

     Miller’s  principal  problem  is  the  identity  of  the  two  de‐
fendants:  Gary  Rogers,  a  guard,  and  Helen  Marberry,  then 
the Warden of Terre Haute. Miller does not seek relief from 
any  physician  or  nurse,  even  though  the  prison’s  medical 
department  is  responsible  for  deciding  who  has  a  medical 
need  for  a  lower  bunk.  (His  complaint  named  nurse  Trisha 
Haddix,  but  he  has  abandoned  that  claim.)  Nor  did  Miller 
sue  the  guard  responsible  for  making  bunk  assignments. 
That  guard  sits  in  a pod  containing a computer with access 
to  the  prison’s  SENTRY  database  that  identifies  medical  re‐
strictions. Rogers, by contrast, roamed the cells on foot. 
    The events underlying this suit began on January 6, 2009, 
when  Miller  was  moved  from  the  prison’s  general  popula‐
tion  to  the  more  restrictive  “special  housing  unit”  and  as‐
signed  to  an  upper  bunk.  Miller  contends,  and  we  assume, 
that when Rogers made his rounds later that day Miller told 
Rogers that he had a brain tumor and was entitled to a lower 
bunk. Rogers replied that Miller must follow his assignment 
or be put on report for disobedience. 
    Five  days  later  Miller  fell  from  the  ladder  between  the 
upper  bunk  and  the  floor.  He  hit  his  head  and  lost  con‐
sciousness. Miller does not contend that Rogers (who appar‐
ently  was  not  working  that  shift)  or  anyone  else  responded 
inadequately. Miller was carried on a backboard with a cer‐
vical  collar  to  an  examination  room,  where  a  nurse  noted 
that he reported pain in his neck, back, and left foot. He was 
transported  by  ambulance  to  a  hospital’s  emergency  room. 
The  hospital  conducted  a  CT  scan  that  did  not  detect  any 
fall‐related problems. Miller returned to the prison within a 
few  hours  and  was  again  assigned  to  an  upper  bunk.  He 
does  not  contend  that  either  Rogers  or  Marberry  played  a 
role in that assignment. Nor does he contend that any of the 
No. 15‐1497                                                             3 

many  medical  personnel  he  saw  that  day  issued,  or  should 
have  issued,  a  lower‐bunk‐only  directive.  He  does  not  con‐
tend that he then (or ever) went to the guard responsible for 
bunk assignments and either asked for a lower bunk or told 
that guard that he had a medical pass for one. He does say, 
however,  that  once  he  had  retuned  to  the  special  housing 
unit he told Rogers that he had fallen and repeatedly asked 
him for a lower bunk, and that Rogers did not respond. 
    On  February  14,  2009,  Miller  rolled  over  while  asleep  in 
the upper bunk and fell approximately six feet to the cement 
floor. This time he broke his back and suffered other serious 
injuries. Once again Miller does not contend that the care he 
received  was  substandard.  He  was  carried  on  a  backboard, 
with  a  cervical collar, to  a hospital for a CT scan, which re‐
vealed injuries that led to surgery. When he returned to the 
prison  he  was  again  placed  in  an  upper  bunk,  where  he  re‐
mained  until  December  1,  2009,  when  the  medical  staff  di‐
rected  that  he  be  assigned  to  a  lower  bunk.  Miller  does  not 
contend that Rogers played any role in his assignment to an 
upper  bunk  between  his  return  from  the  hospital  and  De‐
cember 1—nor does he contend that any of the prison’s med‐
ical  staff  is  liable  for  failing  to  ensure  that  he  had  a  lower 
bunk  then,  or  earlier.  Finally,  Miller  does  not  contend  that 
either Rogers or Marberry is liable for failing to ensure that 
upper bunks have railings, nets, or other devices to prevent 
inmates from falling out while asleep. 
   The  district  court  granted  summary  judgment  to  Rogers 
and  Marberry,  giving  two  principal  reasons.  The  first,  to 
which we have alluded, is that neither Rogers nor Marberry 
was responsible for bunk assignments. The second is that if 
Rogers  had  consulted  the  SENTRY  database  he  would  not 
have  discovered  a  lower‐bunk  directive.  The  district  judge 
4                                                      No. 15‐1497 

found  it  uncontested  that  an  earlier  pass  had  expired  and 
that  a  new  one  was  not  issued  until  December  1,  2009.  The 
judge stated that guards and wardens are entitled to rely on 
the  medical  staff  to  make  medical  decisions  about  medical 
problems. 
    Miller  sees  this  second  reason  as  his  opening.  He  con‐
tends  that  there  is  a  material  dispute  about  what  Rogers 
would  have  found  had  he  consulted  the  SENTRY  database. 
When  denying  a  post‐fall  grievance  about  his  bunk  assign‐
ment, Warden Marberry wrote  that Miller  had had  authori‐
zation  for  a  lower  bunk  since  early  2008  and  should  have 
brought  this  to  the  attention  of  the  guard  responsible  for 
placement  decisions  (that  is,  the  guard  in  the  pod).  Miller 
observes  that  this  contradicts  affidavits  filed  by  Rogers  and 
others  relating  that  in  January  and  February  2009  the 
SENTRY  database  did  not  contain  a  lower‐bunk  notation. 
Both  statements  could  be  correct;  a  lower‐bunk  assignment 
may  have  been  issued  but  not  added  to  the  database.  But 
there is still an apparent inconsistency, and Miller maintains 
that this requires a trial. 
    Yet  the  first  problem  remains—Miller  has  not  sued  the 
people  responsible  for  bunk  assignments.  Miller  supposes 
that  it  is  enough  to  tell  someone  about  a  problem;  anyone 
told must fix the problem, he insists. He told Rogers that he 
had a brain tumor and a lower‐bunk assignment, and Rogers 
did nothing. He maintains that, while Marberry was walking 
through  the  special  housing  unit,  he  tried  to  tell  her  too, 
though she turned her back and left before he was finished. 
That  makes  her  as  much  responsible  as  Rogers,  Miller  be‐
lieves. 
No. 15‐1497                                                           5 

     That line of argument is deficient on multiple levels. One 
is  that  it  supposes  that  every  federal  employee  is  responsi‐
ble,  on  pain  of  damages,  for  not  implementing  the  decision 
of any other federal employee, so that all Miller need show is 
the existence of a lower‐bunk order. Yet the Supreme Court 
has  never  held  that  Bivens  actions  can  be  used  to  enforce 
administrative  orders.  Nor  has  the  Court  held  that  every 
public official has a duty to carry out every other public offi‐
cial’s  decisions.  To  the  contrary,  Castle  Rock  v.  Gonzales,  545 
U.S. 748 (2005), holds that police and prosecutors are not lia‐
ble  for  their  failure  to  enforce  a  judicial  no‐contact  order. 
Why  would  a  lower‐bunk  permit  receive  greater  status?  To 
get  anywhere,  Miller  needed  to  establish  that  Rogers  and 
Marberry  violated  his  constitutional  rights—which  for  a 
medical  claim  under  the  Eighth  Amendment  means  know‐
ing of (or being deliberately indifferent to) a serious medical 
condition, then not taking minimally competent steps to deal 
with that condition. See Estelle v. Gamble, 429 U.S. 97 (1976); 
Farmer  v.  Brennan,  511  U.S.  825  (1994);  Petties  v.  Carter,  836 
F.3d 722 (7th Cir. 2016) (en banc). 
    A  lower‐bunk  permit  does  not  supplant  that  framework 
for Eighth Amendment claims. Miller does not contend that 
the very existence of a lower‐bunk assignment would convey 
to any conscientious prison employee the existence of a seri‐
ous medical condition, something that is a sine qua non of an 
Eighth  Amendment  medical‐care  claim.  For  all  this  record 
shows,  medical  personnel  issue  lower‐bunk  directives  for 
reasons that do not imply the existence of a “serious” health 
problem; Miller did not ask in discovery for the criteria that 
the prison uses to issue lower‐bunk directives. 
   His  statement  to  Rogers  that  he  had  a  brain  tumor  like‐
wise  falls  short  of  demonstrating  a  serious  medical  condi‐
6                                                           No. 15‐1497 

tion.  Brain  tumors  come  in  many  sizes  and  locations;  they 
have  a  range  of  effects,  including  none;  benign  tumors  can 
last  decades  without  causing  adverse  consequences.  So  to 
say  “I  have  a  brain  tumor”  would  not  necessarily  imply  to 
every  guard  or  warden  the  need  for  medical  care,  let  alone 
the  particular  accommodation  (a  lower  bunk)  that  Miller 
demanded.  What’s  more,  Rogers  was  not  obliged  to  believe 
Miller’s  assertion  that  he  had  a  brain  tumor  and  a  lower‐
bunk  pass.  Prisoners  can  be  manipulative,  using  deceit  to 
obtain  advantages;  guards  are  accordingly  entitled  to  be 
skeptical. Riccardo v. Rausch, 375 F.3d 521, 525 (7th Cir. 2004). 
    Prisons  respond  to  the  risk  of  manipulative  conduct  by 
exploiting  the  division  of  labor—for  example,  by  allocating 
bunk‐assignment  duties  to  guards  who  have  computer  ter‐
minals that enable them to check prisoners’ assertions. Miller 
made  his  assertions  about  a  brain  tumor  and  a  lower‐bunk 
pass  to  Rogers,  who  could  not  verify  them,  while  never 
complaining  to  the  guard  with  bunk‐assigning  duties  and 
access to the SENTRY database. This record shows that Mil‐
ler did have a thalamic brain tumor, diagnosed before he en‐
tered  prison,  that  reduced  sensation  on  the  left  side  of  his 
body.  A  lower‐bunk  assignment  may  have  been  well  justi‐
fied, but neither Rogers nor Marberry knew the details, con‐
sequences,  and  appropriate  accommodations  of  Miller’s 
medical condition. 
   Liability  under  Bivens  is  personal  rather  than  vicarious. 
See,  e.g.,  Iqbal  v.  Ashcroft,  556  U.S.  662,  677  (2009);  Vance  v. 
Rumsfeld, 701 F.3d 193, 203–05 (7th Cir. 2012) (en banc). One 
consequence of this rule was spelled out in Burks v. Raemisch, 
555 F.3d 592 (7th Cir. 2009), which holds that prison officials 
who  reject  prisoners’  grievances  do  not  become  liable  just 
because  they  fail  to  ensure  adequate  remedies.  That’s  a  fair 
No. 15‐1497                                                           7 

description  of  Rogers’s  and  Marberry’s  situations.  Indeed, 
Rogers  did  not  have  any  grievance‐adjustment  responsibili‐
ties, and Marberry, who was the ultimate grievance adjuster, 
did  not  receive  a  formal  grievance  from  Miller  until  18 
months  after  his  second  fall.  Defendants’  brief  in  this  court 
relies  on  Burks  and  two  similar  decisions,  Arnett  v.  Webster, 
658 F.3d 742, 755 (7th Cir. 2011), and King v. Kramer, 680 F.3d 
1013,  1018  (7th  Cir.  2012),  but  Miller’s  briefs  do  not  discuss 
any of the three. 
     Although Iqbal, Vance, and Burks all hold that inaction fol‐
lowing receipt of a complaint about someone else’s conduct 
is  not  a  source  of  liability,  Miller  seeks  support  from  Hay‐
wood v. Hathaway, 842 F.3d 1026 (7th Cir. 2016), in which the 
majority of a divided panel thought that allegations against a 
state  prison’s  warden  created  a  triable  Eighth  Amendment 
issue. Haywood contended that he had been held for 60 days 
in freezing conditions. The panel’s majority stressed that the 
warden  had  given  instructions  to  the  prison’s  engineering 
staff,  received  a  report,  visited  the  scene,  and  declared  that 
all was well. That  personal involvement permitted an infer‐
ence  that  the  warden’s  own  conduct  was  unconstitutional. 
Miller’s allegation, by contrast, is that Rogers and Marberry 
brushed  off  his  complaints,  leaving  them  to  be  handled 
through  the  chain  of  command.  That  brings  Miller’s  claim 
within  the  scope  of  Iqbal,  Vance,  and  Burks  rather  than  Hay‐
wood. 
                                                            AFFIRMED 
8                                                        No. 15‐1497


     POSNER, Circuit Judge, dissenting. In November 2006 Wil‐
liam Miller was convicted of bank robbery and sentenced to 
120  months  in  prison.  Between  then  and  his  imprisonment, 
which began thirteen months later in the Federal Correction‐
al  Complex  in  Terre  Haute,  Indiana  (“FCC  Terre  Haute”  as 
the  prison  is  more  commonly  known),  he  was  diagnosed 
with a thalamic brain tumor (more commonly referred to in 
the  medical  profession  as  a  thalamic  glioma)  that  impaired 
the feeling in the left side of his body—a typical symptom of 
the disease. 
     A month after entering prison, Miller was given a “low‐
er‐bunk  restriction”:  his  doctor  ordered  that  he  be  assigned 
to a lower bunk because of his medical condition, and a no‐
tation to that effect was added (or should have been added) 
to  his  profile  in  the  prison’s  electronic  record‐keeping  sys‐
tem. A year later, for unknown reasons (but there is no indi‐
cation  that  the  reasons  were  disciplinary),  he  was  assigned 
to  a  more  restrictive  housing  unit  in  the  prison  than  he’d 
originally  been  in,  called  the  Special  Housing  Unit.  He  was 
initially given a lower bunk, but within hours was moved to 
an  upper  one.  He  complained  to  Gary  Rogers,  the  number 
one guard in the unit, that because of his brain tumor he had 
a lower‐bunk restriction, but Rogers told him he wouldn’t be 
switched to a lower bunk and if he refused the upper bunk 
he would “receive a disciplinary report for refusing a direct 
order.” 
     Yet just five days after this contretemps, climbing down 
the  ladder  from  his  upper  bunk  Miller  became  dizzy, 
slipped,  and  fell  to  the  concrete  floor,  hitting  his  head  and 
losing consciousness. According to the prison’s report of the 
incident, Miller was found “lying in [on?] [the] floor of [his] 
cell at [the] bottom of [the] bunk stairs” with “blood noted to 
No. 15‐1497                                                            9 
 
[at?] top of head with a small … laceration.” He was taken to 
a  hospital,  treated,  and  given  a  CAT  scan,  but  upon  his  re‐
turn  to  the  prison  was  again  assigned  an  upper  bunk.  He 
complained  about  the  assignment,  without  effect,  both  to 
Rogers and to an attending nurse. 
     At about this time the prison’s warden, defendant Mar‐
berry, on one of her weekly walks through the Special Hous‐
ing Unit, stopped at the door to Miller’s cell, and he told her 
he’d  recently  fallen  from  the  upper  bunk  and  should  be 
placed in a lower bunk. As warden she could of course have 
taken  up  the  issue  of  lower  versus  upper  bunk  for  Miller 
with  the  prison’s  medical  staff,  but  she  didn’t;  she  merely 
“walked away from [Miller’s] cell door leaving him in mid‐
speech”  (according  to  the  complaint)—and  this  despite  the 
fact  that  before  he  entered  the  Special  Housing  Unit,  Miller 
had  repeatedly  discussed  his  brain  tumor  with  the  warden 
on her visits to prisoners during their lunch period. 
     The following month (February 2009) Miller while sleep‐
ing fell from his upper bunk at about 2:30 a.m. and remained 
lying  on  the  floor  for  an  hour  or  two  until  noticed  by  staff, 
who  placed  him  on  a  back  board  with  a  cervical  collar 
around  his  neck  and  took  him  to  the  emergency  room  of  a 
nearby hospital, where a CAT scan revealed that Miller had 
severely  compacted  (that  is,  compressed)  the  cervical  seg‐
ment of his spine and sustained a fracture in the thoracic re‐
gion. He was placed in a hard clamshell back brace. 
     Upon his return to the prison so accoutered, he again re‐
quested  a  lower‐bunk  assignment  and  it  was  again  refused 
without  reasons  given.  Warden  Marberry  walked  through 
the Special Housing Unit many times in 2009 and saw Miller 
lying  on  the  upper  bunk  in  his  cell  wearing  his  clamshell 
10                                                        No. 15‐1497 
 
back  brace  and  a  cervical  brace.  Each  time  she  approached 
his cell he asked her for a lower bunk, but she did nothing in 
response  to  his  request;  and  Rogers,  who  in  making  his 
rounds  also  saw  Miller  frequently,  also  did  nothing. 
Throughout this period Miller was in acute pain. 
     Finally  on  December  1,  2009,  Miller  was  given  a  new 
lower‐bunk restriction for one year. Eleven days later, how‐
ever, the day  after a  nurse removed  surgical  staples  in Mil‐
ler’s back that had been placed there during his most recent 
surgery,  the  wound  that  had  been  stapled  burst  open,  dis‐
charging  a  large  amount  of  a  yellowish  fluid  consisting 
mainly  of  blood.  He  was  taken  to  a  hospital  and  remained 
there  for  four  months  until  the  wound  healed.  It  appears 
that after returning from the hospital Miller was at last given 
a lower‐bunk assignment. 
     Miller filed an administrative complaint with the prison 
the following year, complaining about all the time he’d been 
made  to  sleep  in  an  upper  bunk  despite  its  serious  conse‐
quences  for  his  health.  His  complaint  was  denied  on  the 
ground  that—although  he’d  had  a  lower‐bunk  restriction 
since January 29, 2008—he had never submitted a document 
confirming that restriction to a member of the prison’s staff, 
as  required  by  a  notice  to  the  prisoners  that  “It  is  your  re‐
sponsibility  to  have  all  medical  restrictions  on  your  person 
to  present  to  staff.”  Although  he’d  had  a  lower‐bunk  re‐
striction  since  January  29,  2008,  he  had  lost  the  document 
confirming  the  restriction  and  had  been  unable  to  obtain  a 
new  one  from  the  prison’s  medical  staff  until  well  into  the 
following year. 
   He  continued  complaining  about  having  to  sleep  in  an 
upper bunk, all to no avail, and culminating in this remark‐
No. 15‐1497                                                       11 
 
able brush‐off by the Federal Bureau of Prisons Office of Re‐
gional  Counsel:  an  “investigation  of  your  claim  did  not  re‐
veal you suffered any personal injury as a result of the neg‐
ligent acts or omissions of Bureau of Prisons employees act‐
ing  within  the  scope  of  their  employment.”  In  fact  he  had 
suffered severe injuries as a result of the negligence—indeed 
the deliberate indifference—of Rogers and Marberry, both of 
whom were aware of his problems, could not have failed to 
realize that they had resulted from his being sentenced to an 
upper  bunk,  and  could  readily  have  alerted  the  prison’s 
medical  and  administrative  staff  to  the  need  to  give  him  a 
lower bunk. They did nothing. That’s what’s called deliber‐
ate (that is, knowing) indifference to a serious medical need. 
      Judge  Easterbrook’s  majority  opinion  speculates  that 
medical  personnel  might  issue  lower‐bunk  restrictions  for 
reasons  that  don’t  imply  the  existence  of  a  serious  medical 
need;  points  out  that  not  all  brain  tumors  are  serious;  and 
reminds  the  reader  that  guards  are  not  obliged  to  believe 
whatever  a  prisoner  tells  them.  All  true—but  whether  Rog‐
ers or Marberry was aware of the serious health risk to Mil‐
ler  from  being  assigned  to  an  upper  bunk  is  an  open  ques‐
tion that needs to be addressed at a trial. The record contains 
facts that support Miller’s claim that he had a serious medi‐
cal  need  and  that  the  defendants  knew  it  and  did  nothing 
despite their responsibilities.  
     His  administrative  claims  denied,  Miller  brought  this 
civil  suit  pro  se  against  Rogers,  Marberry,  and  a  nurse 
named Haddix (whom we can ignore however because there 
is  no  evidence  that  she  neglected  any  of  Miller’s  needs), 
charging  them  with  deliberate  indifference  to  his  medical 
problems in violation of the Eighth Amendment. The district 
judge  granted  summary  judgment  in  favor  of  the  defend‐
12                                                     No. 15‐1497 
 
ants, however, mainly on the basis of the defendants’ claim 
that Miller was not listed in the prison’s electronic database 
as  having  a  lower‐bunk  restriction.  This  as  I’ll  show  is  al‐
most certainly incorrect. 
     He  appealed  to  our  court,  again  pro  se,  but  while  the 
appeal  was  pending  the  court  recruited  counsel  for  Miller 
and struck all the briefs that had been filed thus far with the 
court.  Four  months  later  Miller  died,  causes  unknown—so 
far  as  appears  no  autopsy  was  performed.  Miller’s  lawyer 
was  permitted  to  substitute  Miller’s  estate  as  the  appellant, 
and the appeal was argued to this panel on November 29 of 
last year. 
     Now it’s true that Rogers and Marberry, not being medi‐
cal personnel, were entitled to “rely on the expertise of med‐
ical personnel,” Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 
2011), but nonmedical prison personnel “cannot [be permit‐
ted  to]  simply  ignore  an  inmate’s  plight”  of  which  they’re 
aware, id.—which a jury could well find was what happened 
in this case. The defendants knew after Miller’s first fall from 
an  upper  bunk,  and  from  his  complaints  to  both  of  them, 
that he was in danger of a serious injury if he remained in an 
upper  bunk,  and  it  would  been  the  simplest  thing  in  the 
world for either or both of them to have conveyed his com‐
plaints  to  the  prison’s  medical  staff  for  confirmation  of 
whether he already had, and if not should be given, a lower‐
bunk restriction. 
     Warden  Marberry’s  reactions  to  Miller’s  complaints 
made  to  her  repeatedly  in  person  as  she  made  her  rounds 
through the Special Housing Unit were grossly insensitive—
so callous that they could have been expected to cost her her 
job.  All  she  would  have  had  to  do  in  response  to  Miller’s 
No. 15‐1497                                                          13 
 
complaints  was  alert  the  prison’s  medical  staff  to  them;  the 
staff would have responded with alacrity to a directive by the 
warden  to  determine  whether  Miller  should  be  given  (or  in‐
deed already had, as indeed he did have after January 2008) 
a lower‐bunk restriction. It would have taken her no time, no 
effort,  and  no  detailed  knowledge  of  Miller’s  condition  to 
respond  intelligently  to  his  repeated  and  plausible  com‐
plaints  (plausible  given  his  brain  tumor  and  his  falls  from 
the  upper  bunk).  After  his  first  fall,  and  certainly  after  his 
second,  it  must  have  been  obvious  to  Marberry  and  Rogers 
and any other prison personnel who knew of Miller’s condi‐
tion that he should not be consigned to an upper bunk. 
     And finally we know that Miller had been given a low‐
er‐bunk  restriction  in  January  2008,  before  both  of  his  falls 
from  his  upper  bunk,  which  occurred  early  the  following 
year;  he  just  didn’t  have  a  paper  copy  of  it  and  so  couldn’t 
prove  to  Rogers’  satisfaction  that  he  had  such  a  restriction. 
Warden Marberry confirmed in writing that Miller had been 
given  the  restriction  then  and  that  it  was  recorded  in  the 
prison’s  database.  As  a  defendant’s  statement  against  inter‐
est,  that  confirmation  was  sufficient  to  create  a  factual  dis‐
pute  that  could  not  be  resolved  by  the  district  judge  on 
summary judgment. The contrary evidence was in fact weak, 
for  remember  that  it  was  the  warden  who  said  that  Miller 
had  had  a  lower‐bunk  restriction  since  January  2008;  and 
Rogers testified  weakly that “it  would have  been”  his prac‐
tice to rely on the number two officer in the Special Housing 
Unit  to  check  the  database  if  an  inmate  complained  that  he 
had a bunk restriction that wasn’t being honored. And more 
weakly  still:  “I  vaguely  remember  this  inmate  [Miller]  and 
do  not  specifically  recall  what  his  medical  issues  were  or 
may have been on January 6, 2009.” 
14                                                        No. 15‐1497 
 
     Marberry  also  pleaded  forgetfulness.  She  claimed  no 
recollection  of  what  if  anything  she’d  done  in  response  to 
Miller’s  repeated  complaints  about  being  denied  a  lower 
bunk.  (Obviously,  nothing.)  No  defendant  has  argued  that 
all the lower bunks were filled by inmates who, like Miller, 
could  not  be  safely  assigned  to  upper  bunks,  so  that  there 
was no room  for  him.  Most important, there is  no evidence 
that  anyone  checked  the  database  to  see  whether,  as  Miller 
repeatedly said, he had a lower‐bunk restriction. 
     The  insouciance  of  Rogers  and  Marberry  is  remarkable, 
as well as deplorable, when one recalls that both knew about 
Miller’s  brain  tumor,  about  his  wanting  a  lower  bunk  for 
medical reasons, and about at least his first fall from the up‐
per bunk and his resulting hospitalization. (Almost certainly 
they knew  of the second  fall  as  well.)  True, Rogers is  just a 
guard, but as we said in Dobbey v. Mitchell‐Lawshea, 806 F.3d 
938, 941 (7th Cir. 2015), “prison guards have a responsibility 
for prisoners’ welfare. If a prisoner is writhing in agony, the 
guard cannot ignore him on the ground of not being a doc‐
tor; he has to make an effort to find a doctor, or in this case a 
dentist, or a technician, or a pharmacist—some medical pro‐
fessional.”  See  also  Smego  v.  Mitchell,  723  F.3d  752,  757  (7th 
Cir. 2013). If that’s true of a mere guard, it is a fortiori true of 
a warden who knows that a prisoner’s potentially very dan‐
gerous  health  condition  is  being  ignored  by  the  prison’s 
guards and medical staff that she—the warden—supervises.  
     I  note  that  the  Bureau  of  Prisons  is  required  by  law  to 
“provide  suitable  quarters  and  provide  for  the  safekeeping, 
care, and subsistence of all persons charged with or convict‐
ed  of  offenses  against  the  United  States  …  .”  18  U.S.C. 
§ 4042(a)(2). The Bureau failed in this case. Quarters with an 
upper‐bunk  assignment  are  not  suitable  for  someone  with 
No. 15‐1497                                                         15 
 
the kind of brain tumor that Miller had; he was denied both 
safekeeping and care. This is a classic case of turning a blind 
eye to “a substantial risk of serious harm to a prisoner.” Pe‐
rez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). 
      Judge  Easterbrook’s  opinion  cites  Ashcroft  v.  Iqbal,  556 
U.S. 662, 677 (2009), for its rejection of a theory of “supervi‐
sory  liability”  that  would  make  supervisors  liable  for 
“knowledge  and  acquiescence  in  their  subordinates’  use  of 
discriminatory  criteria  to  make  classification  decisions 
among detainees.” The Court in Iqbal thus rejected the prop‐
osition  that  a  supervisor’s  mere  knowledge  of  a  subordi‐
nate’s  discriminatory  purpose  amounts  to  the  supervisor’s 
violating the Constitution. “[P]etitioners may not be held ac‐
countable for the misdeeds of their agents. … Absent vicari‐
ous  liability,  each  Government  official,  his  or  her  title  not‐
withstanding,  is  only  liable  for  his  or  her  own  misconduct. 
In the context of determining whether there is a violation of 
a  clearly  established  right  to  overcome  qualified  immunity, 
purpose rather than knowledge is required to impose … lia‐
bility on the subordinate for unconstitutional discrimination; 
the  same  holds  true  for  an  official  charged  with  violations 
arising from his or her superintendent responsibilities.” Id. 
     I have no quarrel with that. But knowledge and duty can 
be entwined. “A prison official’s knowledge of prison condi‐
tions  learned  from  an  inmate’s  communications  can,  under 
some  circumstances,  constitute  sufficient  knowledge  of  the 
conditions to require the officer to exercise his or her author‐
ity and to take the needed action to investigate and, if neces‐
sary,  to  rectify  the  offending  condition.”  Vance  v.  Peters,  97 
F.3d 987, 993 (7th Cir. 1996). Both Rogers and Marberry were 
responsible for the safety of prison inmates and were on no‐
tice that Miller’s safety was jeopardized as a consequence of 
16                                                No. 15‐1497 
 
confining him to an upper bunk. They were complicit in his 
suffering and may have hastened his death. 
       A dog would have deserved better treatment. 
       We should reverse.